Order entered January 29, 2020




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00178-CR

                         TRADAREON JAMEL CHOICE, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                           Trial Court Cause No. F17-75538-X

                                            ORDER
       Appointed counsel Sharita Blacknall tendered a brief on August 22, 2019, one day after

the brief was due. We notified Ms. Blacknall by postcard dated August 22, 2019 and instructed

her to file a motion to extend time but she did not respond.

       We ORDER appellant’s August 22, 2019 brief filed as of that date. This case is at issue

and will be set for submission in due course.

                                                         /s/   LANA MYERS
                                                               JUSTICE